Title: From Alexander Hamilton to Timothy Taylor, 5 December 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York Decembr 5, 1799
          
          I have carefully considered the arrangement transmitted me in your letter of the first of November with the aid of some collateral lights. Circumstances appear to have had weight in your arrangement which have not as much force influence in this arrangement which weigh less in my mind than some other considerations—Hence I am disposed to vary it in several particulars. Inclosed is an arrangement which according to my present information is in my judgment an improvement preferable and which I shall establish, unless there should be good reasons against it of which I am not apprised. But before I definitively adopt it, I shall be glad to hear from you on the subject—
          With great consideratn I am Sir Your obed ser
           Col Taylor 
        